

SIDE LETTER
 
July August 1, 2008


This is a side letter to the agreements to be entered into between Thorium
Power, Ltd. (“Thorium Power”) and the Abu Dhabi Executive Affairs Authority
(EAA) which are intended to become agreements between Thorium Power and the
Federal Authority for Nuclear Regulation, an entity of the United Arab Emirates
(“FANR”) and Thorium Power and the Emirates Nuclear Energy Corporation, an
entity of the Emirate of Abu Dhabi (“ENEC”), upon the formation of FANR and ENEC
as described below, ENEC and FANR are entities that have not yet been formed. It
is expected that ENEC and FANR will be formed in the near future.


Thorium Power and FANR are to enter into a Consulting and Strategic Advisory
Agreement (“FANR Agreement”) to provide services to FANR, which are described in
more detail in the FANR Agreement and attachments thereto.


Thorium Power and ENEC are to enter into a Consulting and Strategic Advisory
Agreement (“ENEC Agreement”) to provide services to ENEC, which are described in
more detail in the ENEC Agreement and attachments thereto.


This letter confirms the agreement between Thorium Power and the EAA to sign the
FANR and ENEC Agreements, as negotiated as of the date of this letter, subject
to the following provisions of this side letter without change on the basis that
until the formation of FANR and ENEC respectively each of those agreement shall
operate as an agreement between Thorium Power and EAA so that Thorium Power
shall provide the services to be provided under those agreements to EAA in place
of FANR and ENEC. Upon the formation of FANR the FANR Agreement shall become an
agreement between Thorium Power and FANR and upon the formation of ENEC the ENEC
Agreement shall be become an agreement between Thorium Power and ENEC.


At the time that the FANR Agreement becomes an agreement between Thorium Power
and FANR, the EAA shall cease to have any liability under that agreement and
FANR shall be liable under and shall be entitled to the benefit of that
agreement and all services provided under that agreement whether before on or
after that date as if FANR had made the payments made by EAA under that
agreement. At the time that the ENEC Agreement becomes an agreement between
Thorium Power and ENEC, the EAA shall cease to have any liability under that
agreement and ENEC be liable under and shall be entitled to the benefit of that
agreement and all services provided under that agreement whether before on or
after that date as if ENEC had made the payments made by EAA under that
agreement.


--------------------------------------------------------------------------------




In addition to the language contained in the ENEC and FANR Agreements (and
notwithstanding any whole agreement clause in either of those agreements), the
parties agree to the following:


· The ENEC and FANR Agreements in aggregate call for a $17,408,000 prepayment to
Thorium Power upon the execution of the ENEC and FANR Agreements.
 
· Upon the execution of the ENEC and FANR Agreements, EAA will provide to
Thorium Power via wire transfer $10,000,000 -which shall consist of- $5,000,000
in respect of the ENEC Agreement and $5,000,000 in respect of the FANR
Agreememnt.
 
· The remaining balance of $7,408,000 will not be due to Thorium Power until and
shall paid as to $3,704,000 by ENEC and $3,704,000 by FANR respectively upon
their formation, which will occur as soon as the formation processes that are
underway in the United Arab Emirates and Abu Dhabi governments are complete.
 
Agreed and Accepted by:
 
 
THORIUM POWER, LTD.
 
EMIRATES NUCLEAR ENERGY CORPORATION
     
By:
/s/ Seth Grae  
By:
/s/ Khaldoon Al Mubarak          
Name: 
Seth Grae  
Name: 
Khaldoon Al Mubarak          
Title:
President and CEO  
Title:
Chairman, Executive Affairs Authority

 

--------------------------------------------------------------------------------






